Winslow, J.
The questions in this case were purely questions of fact, or of inferences to be drawn from facts. If the transactions between O. W. Endress & Sons and the bank (acting through its assistant cashier, A. J. Endress), on the 9th or 11th of April, 1892, by which the notes were transferred and delivered to Endress & Sons, and their check received in payment therefor, were conducted in good faith on their part, without knowledge of the insolvent condition of the bank, or of any fraudulent intent on the part of its officials, and without notice of any fact which should have put them on inquiry, then the transaction must be sustained. There was sufficient evidence to sustain such findings, and the trial judge believed the evidence, and so found. It is true that many facts appeared which tended to throw grave suspicion about the transaction, and, had the findings *246been that the transfer was fraudulent, we probably should have been entirely satisfied with them. But it cannot be said that the findings are clearly against the preponderance of the evidence; hence we cannot disturb them.
By the Gowt.— Judgment affirmed.